DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered. 

RESPONSE TO ARGUMENTS
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 41 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… an instruction memory configured to ... load the buffered instructions into the instruction buffer from the set of instructions in accordance with an instruction fetch signal …” because the combination of Rangan, Radhika, and Wang does not teach or suggest these features; applicant's arguments have fully been considered, but are not found to be persuasive.
Wang’s load the buffered instructions into the instruction buffer (e.g. associated with instruction being outputted/loaded to the instruction buffer 1020 in Fig. 10) (Fig. 10; [0055]-[0056]; and [0076]-[0077]) with Rangan’s an instruction memory (e.g. associated with storage module/circuitry such as cache or system memory: [0020]) configured to load from the set of instructions in accordance with an instruction fetch signal (e.g. associated with fetching of instruction from memory module in accordance to signaling indicating which instruction(s) to fetch) (Fig. 1-3; [0017]-[0020]; [0023]; and [0025]-[0026]), the resulting combination of the references would further teaches/suggests the above claimed features.
As applicant appears to be applying the above arguments for independent claim 41 towards independent claim 51, please note that that the features upon which applicant relies (i.e., load the buffered instructions into the instruction buffer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant’s arguments with regard to the independent claim 41 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… a conditional lookaside buffer configured such that, when one of the plurality of nested conditional instructions is loaded into the instruction buffer, an associated instruction skip value is loaded into the conditional lookaside buffer …” because the combination of Rangan, Radhika, and Wang does not 
The examiner respectfully disagrees, and to further clarify, by combining Radhika’s operating when one of the plurality of nested conditional instructions is accessed (e.g. associated with if-then-else instructions operating accordingly: [0015]-[0016]) (Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0052]-[0056]; [0070]; [0073]-[0075]; and [0085]-[0089]) and Wang’s instructions is loaded into the instruction buffer (e.g. associated with instruction being outputted/loaded to the instruction buffer 1020 in Fig. 10) (Fig. 10; [0055]-[0056]; and [0076]-[0077]) with Rangan’s a conditional lookaside buffer configured such that an associated instruction skip value is loaded into the conditional lookaside buffer (e.g. associated with accessing/loading of the membership field bit for proper fetching to issue the instruction(s): [0018]-[0019]; and [0023]), the resulting combination of the references would further teaches/suggests the above claimed features.
As applicant appears to be applying the above arguments for independent claim 41 towards independent claim 51, please note that that the features upon which applicant relies (i.e., instructions is loaded into the instruction buffer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant’s arguments with regard to the independent claim 41 rejected under 35 U.S.C. 103(a) that the combination of the references does not Rangan, Radhika, and Wang does not teach or suggest these features; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, by combining Radhika’s operating accordingly based on the result of the one of the plurality of nested conditional instructions (e.g. associated with communicating computed branch result to the IFU to start fetching instructions from the correct path) (Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0052]-[0056]; [0070]; [0073]-[0075]; and [0085]-[0089]) with Rangan’s fetch signal generator circuitry configured to provide the instruction fetch signal based on the associated instruction skip value from the conditional lookaside buffer (e.g. equate to having corresponding signaling for fetching and issuing of corresponding instructions based on the membership field bit for selectively executing only instruction belonging to the to-be-taken conditional execution path) (Fig. 1-3; [0017]-[0020]; [0023]; and [0025]-[0026]), the resulting combination of the references would further teaches/suggests the above claimed features.
As applicant appears to be applying the above arguments for independent claim 41 towards independent claim 51, the examiner will also apply the above response for independent claim 41 towards independent claim 51.


I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-50 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan et al. (US Pub.: 2009/0288063) in view of Radhika et al. (US Pub.: 2016/0246602) and Wang (US Pub.: 2016/0124671).

As per claim 41, Rangan teaches/suggests a processing architecture comprising: a processing element array (e.g. associated with processors 10A-10D in Fig. 1); instruction memory circuitry (e.g. associated with storage module/circuitry such as cache or system memory: [0020]) comprising: configuration to provide instruction to the processing element array at each one of a plurality of processing cycles (e.g. associated with instructions being fetched by instruction fetch unit for processing by the processors 10A-10D in Fig. 1); and an instruction memory configured to: store a set of 
Rangan does not teach coarse-grained reconfigurable array (CGRA), comprising:
an instruction buffer configured to provide one or more buffered instructions;
instructions comprise a loop with a plurality of nested conditional instructions;
load the buffered instructions into the instruction buffer;
operating accordingly when one of the plurality of nested conditional instructions is loaded into the instruction buffer; 

operating accordingly based on the result of the one of the plurality of nested conditional instructions.
Radhika teaches/suggests a coarse-grained reconfigurable array comprising: instructions comprise a loop with a plurality of nested conditional instructions (e.g. associated with loop kernels having if-then-else structures); operating accordingly when one of the plurality of nested conditional instructions is accessed; receive a result of the one of the plurality of nested conditional instructions evaluated by the processing element array (e.g. equate to branch outcome that is communicated to IFU); and operating accordingly based on the result of the one of the plurality of nested conditional instructions (e.g. associated with communicating computed branch result to the IFU to start fetching instructions from the correct path) (Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0052]-[0056]; [0070]; [0073]-[0075]; and [0085]-[0089]).
Wang teaches/suggests a system comprising: an instruction buffer (e.g. Fig. 10, ref. 1020) configured to provide one or more buffered instructions; load the buffered instructions into the instruction buffer (e.g. associated with instruction being outputted to the instruction buffer (1020)); and instructions is loaded into the instruction buffer (e.g. associated with instruction being outputted to the instruction buffer 1020 in Fig. 10) (Fig. 10; [0055]-[0056]; and [0076]-[0077]). 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Radhika’s CGRA and Wang’s instruction buffering into Rangan’s processing architecture for the benefit of implementing a Radhika, [0005]), improving performance by better utilizing processing elements (Radhika, [0056]) and reduce power consumption (Wang, [0003]) to obtain the invention as specified in claim 41.

As per claim 42, Rangan, Radhika and Wang teach/suggest all the claimed features of claim 41 above, where Rangan, Radhika and Wang further teach/suggest the CGRA comprising wherein the fetch signal generator circuitry is further configured to provide the instruction fetch signal such that the instruction memory only loads instructions associated with a correct branch of the one of the plurality of nested conditional instructions into the instruction buffer (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]; and Wang, Fig. 10; [0055]-[0056]; [0076]-[0077]).

As per claim 43, Rangan, Radhika and Wang teach/suggest all the claimed features of claim 42 above, where Rangan, Radhika and Wang further teach/suggest the CGRA comprising wherein the instruction fetch signal causes the instruction memory to skip a number of instructions in the instruction memory based on the instruction skip value, such that these instructions are not loaded into the instruction buffer (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]; and Wang, Fig. 10; [0055]-[0056]; [0076]-[0077]).

As per claim 44, Rangan, Radhika and Wang teach/suggest all the claimed features of claim 42 above, where Rangan, Radhika and Wang further teach/suggest the CGRA comprising wherein the fetch signal generator circuitry is further configured to provide instruction fetch signals which cause the instruction memory circuitry to iteratively skip a number of instructions in the instruction memory circuitry based on instruction skip values for nesting levels of the plurality of nested conditional instructions, such that only instructions associated with each correct nested branch of the plurality of nested conditional instructions are loaded into the instruction buffer (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]; and Wang, Fig. 10; [0055]-[0056]; [0076]-[0077]).

As per claim 45, Rangan, Radhika and Wang teach/suggest all the claimed features of claim 41 above, where Rangan, Radhika and Wang further teach/suggest the CGRA comprising wherein if the result of the one of the plurality of nested conditional instructions is true, the fetch signal generator circuitry provides the instruction fetch signal such that the instruction memory loads only instructions associated with a true branch of the one of the plurality of nested conditional instructions into the instruction buffer and skips instructions associated with a false branch of the one of the plurality of nested conditional instructions (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; Wang, Fig. 10; [0055]-[0056]; [0076]-[0077]).

As per claim 46, Rangan, Radhika and Wang teach/suggest all the claimed features of claim 45 above, where Rangan, Radhika and Wang further teach/suggest the CGRA comprising wherein if the result of the one of the plurality of nested conditional instructions is false, the fetch signal generator circuitry provides the instruction fetch signal such that the instruction memory loads only instructions associated with the false branch of the one of the plurality of nested conditional instructions into the instruction buffer and skips instructions associated with the true branch of the one of the plurality of nested conditional instructions (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]; and Wang, Fig. 10; [0055]-[0056]; [0076]-[0077]).

As per claim 47, Rangan, Radhika and Wang teach/suggest all the claimed features of claim 41 above, where Rangan, Radhika and Wang further teach/suggest the CGRA comprising wherein the instruction buffer is configured to provide the instruction skip value to the conditional lookaside buffer (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]; and Wang, Fig. 10; [0055]-[0056]; [0076]-[0077]).

Rangan, Radhika and Wang teach/suggest all the claimed features of claim 41 above, where Rangan, Radhika and Wang further teach/suggest the CGRA comprising wherein when the one of the plurality of nested conditional instructions is loaded into the instruction buffer, the instruction skip value is loaded into the conditional lookaside buffer along with a reference to the one of the plurality of nested conditional instructions (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]; and Wang, Fig. 10; [0055]-[0056]; [0076]-[0077]).

As per claim 49, Rangan, Radhika and Wang teach/suggest all the claimed features of claim 48 above, where Rangan, Radhika and Wang further teach/suggest the CGRA comprising wherein the instruction fetch signal causes the instruction memory to skip a number of instructions based on the instruction skip value and the reference to the one of the plurality of nested conditional instructions, such that these instructions are not provided to the instruction buffer (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]; and Wang, Fig. 10; [0055]-[0056]; [0076]-[0077]).

As per claim 50, Rangan, Radhika and Wang teach/suggest all the claimed features of claim 49 above, where Rangan, Radhika and Wang further teach/suggest the CGRA comprising wherein the instruction fetch signal causes the instruction Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]; and Wang, Fig. 10; [0055]-[0056]; [0076]-[0077]).

As per claim 53, Rangan and Radhika and Wang teach/suggest all the claimed features of claim 52 above, where Rangan and Radhika further teach/suggest the method comprising wherein the set of instructions is laid out in memory further such that when one of the plurality of nested conditional instructions is operating accordingly, the corresponding instruction skip value is loaded into a conditional lookaside buffer of the instruction fetch unit (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]), but Rangan and Radhika do not teach the method comprising instructions is loaded into an instruction buffer.
Wang teach/suggest the method comprising instructions is loaded into an instruction buffer (e.g. Fig. 10, ref. 1020) (Fig. 10; [0055]-[0056]; and [0076]-[0077]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Wang’s instruction buffering into Rangan and Radhika’s processing architecture for the benefit of reduce power consumption (Wang, [0003]) to obtain the invention as specified in claim 53.

s 51-52 and 54-59 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan et al. (US Pub.: 2009/0288063) in view of Radhika et al. (US Pub.: 2016/0246602) and Wang (US Pub.: 2016/0124671).

As per claim 51, Rangan teaches/suggests a method comprising: having a set of instructions, wherein: the set of instruction comprises corresponding instruction skip values; and the set of instructions is in memory such that an instruction fetch unit of a processing module uses the corresponding instruction skip value to execute only instructions from a correct path (Fig. 1-3; [0017]-[0020]; [0023]; and [0025]-[0026]).
Rangan does not teach the method comprising:
receiving input code comprising a loop with a plurality of nested conditions;
generating a data dependency graph from the input code;
fusing nodes of the data dependency graph such that nested conditions are fused at each level of nesting;
mapping nodes of the data dependency graph onto a coarse-grained reconfigurable array (CGRA); 
generating from the data dependency graph, wherein
the set of instruction comprises a plurality of nested conditional instructions for the plurality of nested conditions; and 
being laid out in memory for use for each one of the plurality of nested conditional instructions.
Radhika teaches/suggests a coarse-grained reconfigurable array comprising: receiving input code comprising a loop with a plurality of nested conditions (e.g. 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Radhika’s CGRA into Rangan’s processing architecture for the benefit of implementing a programmable architecture with high performance at low power consumption (Radhika, [0005]) and improving performance by better utilizing processing elements (Radhika, [0056]) to obtain the invention as specified in claim 51.

As per claim 52, Rangan and Radhika and Wang teach/suggest all the claimed features of claim 51 above, where Rangan and Radhika further teach/suggest the method comprising wherein the set of instructions is laid out in memory further such that each one of the plurality of nested conditional instructions is loaded concurrently with the corresponding instruction skip value (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]).

As per claim 54, Rangan and Radhika and Wang teach/suggest all the claimed features of claim 51 above, where Rangan and Radhika further teach/suggest the method comprising wherein the instruction skip value corresponds to a number of instructions to skip based on an outcome evaluated by the instruction fetch unit (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.

As per claim 55, Rangan and Radhika and Wang teach/suggest all the claimed features of claim 51 above, where Rangan and Radhika further teach/suggest the method comprising wherein generating the set of instructions comprises, for fused nodes of the data dependency graph, laying instructions out in memory such that fused instructions are provided to a same processing element if executed (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]), wherein it would have been obvious for to one of ordinary skilled in the art to further implement the above claimed features. 

Rangan and Radhika and Wang teach/suggest all the claimed features of claim 51 above, where Rangan and Radhika further teach/suggest the method comprising wherein fusing the nodes of the data dependency graph comprises: finding a depth of each nested condition in the loop; and iteratively fusing nodes of the plurality of nested conditions from an innermost nested condition outward (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]), wherein it would have been obvious for to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 57, Rangan and Radhika and Wang teach/suggest all the claimed features of claim 56 above, where Rangan and Radhika further teach/suggest the method comprising wherein fusing nodes of the data dependency graph further comprises making conditional branches of each of the plurality of nested conditions symmetrical (Rangan, Fig. 1-3; [0016]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]), wherein it would have been obvious for to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 58, Rangan and Radhika and Wang teach/suggest all the claimed features of claim 57 above, where Rangan and Radhika further teach/suggest the method comprising wherein conditional branches of a condition are symmetrical when there is an equal number of nodes in an if branch and an else branch (Rangan, Fig. 1-3; Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]), wherein it would have been obvious for to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 59, Rangan and Radhika and Wang teach/suggest all the claimed features of claim 57 above, where Rangan and Radhika further teach/suggest the method comprising wherein making the conditional branches of each of the plurality of nested conditions symmetrical comprises: determining whether the conditional branches of a given condition are symmetrical; and if a conditional branch of the given condition is asymmetrical, fusing nodes in a longer branch with a no operation instruction such that the conditional branches of the given condition are made symmetrical (Rangan, Fig. 1-3; [0016]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]), wherein it would have been obvious for to one of ordinary skilled in the art to further implement the above claimed features.
III. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 41-59 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        February 28, 2022